Citation Nr: 0844298	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  06-18 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial compensable evaluation for 
costochondritis.  


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1998 to 
September 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDING OF FACT

The veteran's disability is manifested by pain, tenderness 
and fatigability of Muscle Group XXI.   


CONCLUSION OF LAW

The criteria for an initial 10 percent rating for 
costochondritis have been met.  38 U.S.C.A. §§ 1155 (West 
2002); 38 C.F.R. § 4.73, Diagnostic Code 5321 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2008). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2008).  
The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 




A.  Duty to Notify

In a June 2005 letter, the RO notified the veteran of the 
evidence required to substantiate his claim for service 
connection for costochondritis.  This letter explained VA's 
duty to assist the veteran with the development of his claim 
and informed the veteran what evidence VA would be 
responsible for obtaining and what evidence VA would assist 
the veteran in obtaining.  This letter also advised the 
veteran to submit any relevant medical records in his 
possession.  This notice complied with the timing 
requirements set forth in Pelegrini, as it was provided prior 
to the initial unfavorable rating decision.

The veteran's claim for an increased rating stems from a 
January 2006 notice of disagreement with a December 2005 
rating decision that granted service connection for 
costochondritis and assigned a zero percent rating.  The 
Court has held that once a decision awarding service 
connection and assigning a disability rating has been made, 
section 5103(a) notice purpose has served its purpose and its 
application is no longer required because the claim has been 
substantiated.  Dingess at 490. Rather, the RO must issue a 
Statement of the Case (SOC).  Id.   The RO issued an SOC in 
March 2006. 

A March 2006 letter informed the veteran of the evidence 
necessary to establish a disability rating or effective date 
in the event of award of the benefit sought.

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

B.  Duty to Assist

The RO made reasonable and appropriate efforts to assist the 
veteran with the development of this claim.  The RO obtained 
the service medical records and relevant post-service medical 
records identified by the veteran.  The veteran has been 
afforded several VA examinations.

Under these circumstances, the Board finds the requirements 
of the duty to assist have been satisfied, that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing this claim.  


II.  Analysis of Claim

The veteran seeks a higher initial evaluation for service-
connected costochondritis.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.10 
(2008).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2008).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate or "staged" evaluations 
may be assigned for separate periods of time based on the 
facts found.  Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).  In other cases, the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the current 
level of impairment, it is thus essential that the disability 
be considered in the context of the entire recorded history.  
38 C.F.R. 
§ 4.1 (2008).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and medical evidence of record 
in a case before the Secretary with respect to benefits under 
laws administered by the Secretary.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall given the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The veteran's costochondritis is rated under 38 C.F.R. § 
4.73, DCs 5399-5321.  Diagnostic Code 5399 represents an 
unlisted disability requiring rating by analogy to one of the 
disorders listed under 38 C.F.R. § 4.73.

DC 5321 concerns injuries to Muscle Group XXI, muscles of 
respiration (thoracic muscle group).  Under this diagnostic 
code, a noncompensable evaluation is assigned for slight 
impairment, a 10 percent rating is assigned for moderate 
impairment and a 20 percent rating is assigned for moderately 
severe or severe injuries.  38 C.F.R. § 4.73, DC 5321 (2008).

Slight muscle disability is associated with no evidence of 
fascial defect, atrophy, impaired tonus, or impairment of 
function.  See 38 C.F.R. § 4.56(d)(1)(iii).

A 10 percent rating is assigned for a "moderate" level of 
disability.  This level of disability is associated with 
objective findings such as some loss of deep fascia, loss of 
muscle substance, impairment of tonus, loss of power, or a 
lowered threshold of fatigue.  See 38 C.F.R. § 
4.56(d)(2)(iii).

A 20 percent rating is assigned for "severe" or "moderately 
severe" level of disability.  This level of disability is 
associated with objective findings such as indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared to the sound side, and 
tests of strength and endurance compared with the sound side 
demonstrate positive evidence of impairment.  See 38 C.F.R. § 
4.56(d)(3)(iii).
The Court has emphasized that evaluation of musculoskeletal 
disabilities also includes consideration of functional loss 
due to pain on motion, weakened movement, excess 
fatigability, diminished endurance, or incoordination, and of 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (2007); DeLuca v. Brown, 8 Vet. App. 202 (1995).

In this case, for reasons explained below, the Board finds 
that an initial rating of 10 percent is warranted for the 
veteran's disability.

The veteran had active duty service from June 1998 to 
September 2003.  Service treatment records show that 
costochondritis was diagnosed during service.    

The veteran underwent a VA examination in November 2005.  The 
examiner indicated that the claims file was reviewed.  The 
veteran reported a history of bilateral rib pains during 
service.  The examiner noted that the veteran was diagnosed 
with costochondritis and was put on profile for two weeks.  
The examiner noted that the veteran was independent in his 
activities of daily living.  The veteran was employed full-
time in a production department.  The veteran reported that 
he had periods of flare-ups and upper rib pain that occurred 
three to four times a week.  The veteran rated his pain 
during flare-ups as "5" on a scale of 1 to 10.  
Precipitating factors for flare-ups included housework or any 
repetitive movements.  The veteran also reported that he 
experienced flare-ups at times with no specific triggers.  
The veteran's treatment included ibuprofen.  The examiner 
noted that the veteran reported muscle pain but denied 
fatigue or inability to move a joint throughout its range of 
motion.  The veteran reported bilateral pleuritic chest 
discomfort with deep breathing.  

On physical examination, the examiner noted that the lungs 
were clear to auscultation.  The examiner noted that there 
were no palpable deformities and no point tenderness.  There 
was no erythema, edema, warmth or ecchymosis upon examination 
of the ribs.  No palpable masses were appreciated.  The 
veteran had symmetrical chest expansion without difficulty.  
The examiner noted that there were no retractions and no 
egophony.  Muscle strength was 5/5 and equal bilaterally.  
There was full range of motion of both upper extremities 
without difficulty.  

At a November 2006 VA examination, the examiner noted that 
the claims file was reviewed.  The veteran reported the onset 
of chest pain in 2002.  The veteran reported intermittent 
episodes of costochondritis.  He reported that he had flare-
ups and pain at the end of the day.  He reported some pain, 
aching and tenderness.  

On physical examination, the examiner noted that the ribs 
were normal.  There was no swelling or deformity noted.  
There was no tenderness or soreness.  The examiner noted 
normal chest excursion.  With regard to the DeLuca criteria, 
the examiner noted that repetitive use caused increasing 
aching, pain, soreness, tenderness and fatigability.  

The Board has also considered the veteran's written 
statements.  The veteran has reported that his disability 
causes functional impairment that sometimes affects his 
ability to work.  He has also indicated that he has trouble 
moving and flexing his upper body during flare-ups and has 
sought emergency treatment for costochondritis.  

Based on the evidence set forth above, the Board finds that 
an initial 10 percent rating is warranted for service-
connected costochondritis.  VA examination reports have 
indicated that the veteran's results in pain, tenderness and 
fatigability of the affected muscle group.  Examiners have 
noted normal physical examination of the ribs and normal 
chest excursion.  The Board concludes that these findings 
most nearly approximate  the criteria for a 10 percent rating 
for moderate muscle injury of Muscle Group XXI under 
Diagnostic Code 5321.  A rating in excess of 10 percent is 
not warranted under because the evidence does not show 
moderately severe or severe injury of the affected muscle 
group.  

The Board has also considered whether referral for an 
extraschedular rating is appropriate.  However, there is no 
evidence in this instance that the rating criteria are 
inadequate to evaluate the disability on appeal. There is no 
evidence that the veteran's service-connected 
costochondritis, alone, causes marked interference with 
employment (beyond that contemplated in the evaluation 
assigned) or necessitates frequent periods of 
hospitalization.  Accordingly, the veteran's claim does not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards and the Board is not required to remand 
these claims to the RO for the procedural actions outlined in 
38 C.F.R. 
§ 3.321(b)(1) (2008).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial 10 percent rating is granted for costochondritis, 
subject to regulations governing the payment of monetary 
benefits.  

 
____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


